Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 Or [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission File Number: 1-11454 vFinance, Inc. (Exact Name of Registrant as Specified in its Charter) DELAWARE 58-1974423 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 3, SUITE 300 BOCA RATON, FLORIDA (Address of Principal Executive Offices) (Zip Code) (561) 981-1000 (Registrant's Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ X ] State the number of shares outstanding of each of the issuer's classes of common equity, as of May 14, 2008: 55,635,066 shares of common stock, par value $0.01 per share. VFINANCE, INC. FORM 10-Q QUARTERLY PERIOD ENDED MARCH 31, 2008 INDEX PART I  FINANCIAL INFORMATION Item 1  Financial Statements Unaudited Condensed Consolidated Statements of Financial Condition as of March 31, 2008 and December 31, 2007 4 Unaudited Condensed Consolidated Statements of Operations for the Three months Ended March 31, 2008 and 2007 5 Unaudited Condensed Consolidated Statement of Shareholders Equity for the Three months ended March 31, 2008 6 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2008 and 2007 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2  Managements Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3  Quantitative & Qualitative Disclosures About Market Risk 23 Item 4  Controls and Procedures 23 PART II  OTHER INFORMATION Item 1  Legal Proceedings 24 Item 2  Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 6  Exhibits 26 Signatures 27 2 FORWARD-LOOKING STATEMENTS The following information provides cautionary statements under the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 (the Reform Act). We identify important factors that could cause our actual results to differ materially from those projected in forward-looking statements we make in this report or in other documents that reference this report. All statements that express or involve discussions as to: expectations, beliefs, plans, objectives, assumptions or future events or performance (often, but not always, identified through the use of words or phrases such as we or our management believes, expects, anticipates or hopes and words or phrases such as will result, are expected to, will continue, is anticipated, estimated, projection and outlook, and words of similar import) are not statements of historical facts and may be forward-looking. These forward-looking statements are based largely on our expectations and are subject to a number of risks and uncertainties including, but not limited to, economic, competitive, regulatory, growth strategies, available financing and other factors discussed elsewhere in this report and in the documents filed by us with the Securities and Exchange Commission ("SEC"). Many of these factors are beyond our control. Actual results could differ materially from the forward-looking statements we make in this report or in other documents that reference this report. In light of these risks and uncertainties, there can be no assurance that the results anticipated in the forward-looking information contained in this report or other documents that reference this report will, in fact, occur. These forward-looking statements involve estimates, assumptions and uncertainties, and, accordingly, actual results could differ materially from those expressed in the forward-looking statements. These uncertainties include, among others, the following: (i) the inability of our broker-dealer operations to operate profitably in the face of intense competition from larger full service and discount brokers; (ii) a general decrease in merger and acquisition activities and our potential inability to receive success fees as a result of transactions not being completed; (iii) increased competition from business development portals; (iv) technological changes; (v) our potential inability to implement our growth strategy through acquisitions or joint ventures; and (vi) our potential inability to secure additional debt or equity financing. Any forward-looking statement speaks only as of the date on which such statement is made, and we undertake no obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. New factors emerge from time to time and it is not possible for our management to predict all of such factors, nor can our management assess the impact of each such factor on the business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS VFINANCE, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except share and per share data) March 31, December 31, Assets: Current assets: Cash and cash equivalents $ 4,686.7 $ 5,454.1 Due from clearing broker 1,024.3 631.0 Securities owned: Marketable, at fair value 397.1 817.4 Not readily marketable, at estimated fair value 97.5 451.6 Accounts receivable, net 263.7 155.6 Forgivable loans - employees, current portion 16.9 26.7 Notes receivable - employees 2.1 8.4 Prepaid expenses and other current assets 140.2 156.4 Total current assets 6,628.5 7,701.2 Property and equipment, net 808.7 800.8 Customer relationships, net 3,080.6 3,287.6 Other assets 503.4 580.0 Total assets $ 11,021.2 $ 12,369.6 Liabilities and shareholders' equity: Current liabilities: Accounts payable $ 842.9 $ 693.9 Accrued compensation 2,642.5 3,305.6 Other accrued liabilities 1,339.1 1,548.1 Securities sold, not yet purchased 55.8 177.4 Capital lease obligations, current portion 240.2 247.0 Other 199.0 272.3 Total current liabilities 5,319.5 6,244.3 Capital lease obligations, long term 298.3 297.5 Shareholders' Equity: Common stock $0.01 par value, 100,000,000 shares authorized 55,335,066 and 54,829,876 shares issued and outstanding 553.4 548.3 Additional paid-in capital 31,859.1 31,668.3 Accumulated deficit (27,009.1 ) (26,388.8 ) Total shareholders' equity 5,403.4 5,827.8 Total liabilities and shareholders' equity $ 11,021.2 $ 12,369.6 See accompanying notes to unaudited condensed consolidated financial statements. 4 VFINANCE, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended March 31, (Restated and Revised) REVENUES: Commissions - agency $ 5,949.4 $ 5,629.2 Trading profits 3,039.3 3,596.3 Success fees 1,033.7 1,619.2 Other brokerage related income 1,178.1 1,152.9 Consulting fees 140.8 18.5 Other 227.0 24.1 Total revenues 11,568.3 12,040.2 Compensation, commissions and benefits 9,890.9 9,662.6 Clearing and transaction costs 1,000.7 1,104.1 General and administrative costs 681.4 656.7 Occupancy and equipment costs 305.0 240.7 Depreciation and amortization 324.9 318.4 Total operating costs 12,202.9 11,982.5 Income (loss) from operations (634.6 ) 57.7 Other income (expenses): Interest income 19.3 14.6 Interest expense (21.0 ) (18.3 ) Dividend income 1.2 3.4 Other income, net 14.8 1.4 14.3 1.1 Income (loss) before income taxes (620.3 ) 58.8 Income tax benefit (provision) - - Net income (loss) (620.3 ) 58.8 Net income (loss) per share: basic $ (0.01 ) $ 0.00 Weighted average number of shares outstanding: basic 55,007.5 54,729.9 Net income (loss) per share: diluted $ (0.01 ) $ 0.00 Weighted average number of shares outstanding: diluted 55,007.5 56,275.1 See accompanying notes to unaudited condensed consolidated financial statements. 5 VFINANCE, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS EQUITY (In thousands) Total Share holders' Equity Common Stock Shares Common Stock Amount Additional Paid-In Capital Accumulated Deficit Balance at December 31, 2007 54,829.9 $ 548.3 $ 31,668.3 $ (26,388.8 ) $ 5,827.8 Net loss - - - (620.3 ) (620.3 ) Exercise of common stock warrants 505.2 5.1 70.6 - 75.7 Stock-based compensation expense - - 120.2 - 120.2 Balance at March 31, 2008 55,335.1 $ 553.4 $ 31,859.1 $ (27,009.1 ) $ 5,403.4 See accompanying notes to unaudited condensed consolidated financial statements. 6 VFINANCE, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended March 31, (Restated and Revised) CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES: Net income (loss) $ (620.3 ) $ 58.8 Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Non-cash fees received (100.3 ) (237.0 ) Non-cash compensation paid 58.6 147.6 Depreciation and amortization 324.9 318.4 Stock-based compensation 120.2 113.1 Provision for doubtful accounts - - Amounts forgiven under forgivable loans 9.8 18.0 Changes in operating assets and liabilities: (Increase) decrease in: Accounts receivable (108.1 ) 4.9 Forgivable loans - (23.4 ) Due from clearing broker (393.3 ) (307.3 ) Notes receivable - employees 6.3 27.2 Investments in marketable securities 420.3 (681.8 ) Investments in not readily marketable securities 359.0 (8.2 ) Other current assets 16.2 69.9 Other assets and liabilities, net 3.3 (45.8 ) Increase (decrease) in: Accounts payable and accrued liabilities (686.3 ) 811.7 Securities sold, not yet purchased (121.6 ) 862.8 Cash provided by (used in) operating activities (711.3 ) 1,128.9 CASH USED IN INVESTING ACTIVITIES: Purchase of property and equipment (53.0 ) (23.0 ) Cash used in investing activities (53.0 ) (23.0 ) CASH PROVIDED BY (USED IN) FINANCING ACTIVTIES: Repayments of capital lease obligations (78.8 ) (62.7 ) Proceeds from exercises of warrants 75.7 - Cash used in financing activities (3.1 ) (62.7 ) Increase (decrease) in cash and cash equivalents (767.4 ) 1,043.2 Cash and cash equivalents at beginning of period 5,454.1 4,205.2 Cash and cash equivalents at end of period $ 4,686.7 $ 5,248.4 See accompanying notes to unaudited condensed consolidated financial statements. 7 VFINANCE, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except per share data) 1. DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION vFinance, Inc. (the Company") is a financial services company that specializes in high growth opportunities. Its three principal lines of business are: (1) offering full service retail brokerage to approximately 12,000 high net worth and institutional clients, (2) providing investment banking, merger, acquisition and advisory services to micro, small and mid-cap high growth companies, and (3) trading securities, including making markets in over 3,500 micro and small cap stocks and providing liquidity in the United States Treasury marketplace. In addition to the Company's core business, it offers information services on its website. vFinance Investments, Inc. ("vFinance Investments") and EquityStation, Inc. ("EquityStation"), both subsidiaries of the Company, are broker-dealers registered with the Securities and Exchange Commission ("SEC"), and members of Financial Industry Regulatory Authority ("FINRA") (formerly the National Association of Securities Dealers) and Securities Investor Protection Corporation ("SIPC"). vFinance Investments is also a member of the National Futures Association ("NFA"). The unaudited condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All intercompany accounts have been eliminated in consolidation. The unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. The results of operations for the three month period ended March 31, 2008 are not necessarily indicative of the results to be expected for the year ended December 31, 2008. The interim financial statements should be read in connection with the audited financial statements and footnotes contained in the Company's Annual Report on Form 10-K for the year ended December 31, 2007. Reclassifications Certain items in the 2007 unaudited condensed consolidated financial statements have been reclassified to conform to the presentation in the 2008 unaudited condensed consolidated financial statements. Such reclassifications did not have a material impact on the presentation of the overall financial statements. 8 Restatement As previously described in the Company's Annual Report on Form 10-K for the year ended December 31, 2007, the Company restated its financial statements to change how marketable securities received as compensation for investment banking services were reflected in its financial statements. Additionally, as previously described in the Company's Annual Report on Form 10-K for the year ended December 31, 2007, the Company revised its financial statements to remove the effects of a policy under which the Company reduced the market value of investments in restricted stock by 25% to reflect such restrictions. The net effect of the restatements on the Companys statement of operations for the three months ended March 31, 2007 was as follows: As Reported - Three Months Ended March 31, Net Effect of Restate- ments Restated Statement of Operations: Success fees $ 1,598.2 21.0 $ 1,619.2 Total revenues $ 12,019.2 21.0 $ 12,040.2 Income from operations $ 36.7 21.0 $ 57.7 Income before income taxes $ 37.8 21.0 $ 58.8 Net income $ 37.8 21.0 $ 58.8 Net loss per share - basic $ 0.00 $ 0.00 Wt. avg. shares outstanding - basic 54,729.9 54,729.9 Net loss per share - diluted $ 0.00 $ 0.00 Wt. avg. shares outstanding - diluted 56,275.1 56,275.1 Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. 9 New Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 157, "Fair Value Measurements." SFAS No. 157 defines fair value, establishes a framework for measuring fair value under generally accepted accounting principles, and expands disclosures about fair value measurements. On February 12, 2008, the FASB issued FASB Staff Position (FSP) No. FAS 157-2, "Effective Date of FASB Statement No. 157," which delayed the effective date of SFAS No. 157 for all nonfinancial assets and nonfinancial liabilities, except those that are recognized or disclosed at fair value in the financial statements on at least an annual basis, until January 1, 2009 for calendar year-end entities. Upon adoption, the provisions of SFAS No. 157 are to be applied prospectively with limited exceptions. This statement, as it relates to financial assets and liabilities became effective for the Company on January 1, 2008, and its adoption did not have a material effect on the Companys Consolidated Financial Statements. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Liabilities - Including an Amendment of FASB Statement No. 115. SFAS No. 159 permits entities to choose to measure certain financial assets and liabilities at fair value. Unrealized gains and losses, arising subsequent to adoption, are reported in earnings. SFAS No. 159 became effective for the Company on January 1, 2008. The adoption of SFAS No. 159 did not have a material effect on the Companys Consolidated Financial Statements. In May 2007, the FASB issued FSP FIN No. 46R-7, Application of FASB Interpretation No. 46(R) to Investment Companies." FSP FIN No. 46R-7 amends the scope of the exception to FIN No. 46R to state that investments accounted for at fair value in accordance with the specialized accounting guidance in the American Institute of Certified Public Accountants Audit and Accounting Guide, Investment Companies, are not subject to consolidation under FIN No. 46R. This interpretation is effective for fiscal years beginning on or after December 15, 2007. The adoption of FSP FIN No. 46R-7 did not have a material impact on the Companys consolidated financial statements. In December 2007, the FASB issued SFAS No. 141 (revised 2007), Business Combinations" ("SFAS No. 141R"). SFAS No. 141R is a revision to SFAS No. 141 and includes substantial changes to the acquisition method used to account for business combinations (formerly the "purchase accounting" method), including broadening the definition of a business, as well as revisions to accounting methods for contingent consideration and other contingencies related to the acquired business, accounting for transaction costs, and accounting for adjustments to provisional amounts recorded in connection with acquisitions. SFAS No.141R retains the fundamental requirement of SFAS No. 141 that the acquisition method of accounting be used for all business combinations and for an acquirer to be identified for each business combination. SFAS No. 141R is effective for periods beginning on or after December 15, 2008, and will apply to all business combinations occurring after the effective date. The Company is currently evaluating the requirements of SFAS No. 141R. 10 The FASB also issued SFAS No. 160, "Non-controlling Interests in Consolidated Financial Statements - an amendment of Accounting Research Bulletin No. 51, Consolidated Financial Statements" in December 2007. This Statement amends ARB No. 51 to establish new standards that will govern the (1) accounting for and reporting of non-controlling interests in partially owned consolidated subsidiaries and (2) the loss of control of subsidiaries. Non-controlling interest will be reported as part of equity in the consolidated financial statements. Losses will be allocated to the non-controlling interest, and, if control is maintained, changes in ownership interests will be treated as equity transactions. Upon a loss of control, any gain or loss on the interest sold will be recognized in earnings. SFAS No. 160 is effective for periods beginning after December 15, 2008. The Company is currently evaluating the requirements of SFAS No. 160. In April 2008, the FASB issued FSP FAS 142-3, Determination of the Useful Life of Intangible Assets (FSP FAS 142-3). FSP FAS 142-3 amends the factors that should be considered in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset under SFAS No. 142. The intent of this FSP is to improve the consistency between the useful life of a recognized intangible asset under Statement 142 and the period of expected cash flows used to measure the fair value of the asset under SFAS No. 141R and other generally accepted accounting principles. The Company is currently evaluating the requirements of FSP FAS 142-3. 2. MERGER AGREEMENT On November 7, 2007, the Company entered into an Agreement and Plan of Merger (the "Merger Agreement") with National Holdings Corporation ("National"). Pursuant to the Merger Agreement, upon the closing of the Merger (the "Effective Date"), each share of the Company's common stock outstanding immediately prior to the closing of the Merger (other than shares held by National or the Company or any of the Company's stockholders who properly exercise dissenters' rights under Delaware law) will automatically be converted into the right to receive 0.14 shares of National common stock, plus any cash in lieu of fractional shares of National common stock. Each option to purchase shares of the Company's common stock outstanding upon the Effective Date will be converted into options to acquire the number of shares of National common stock determined by multiplying (i) the number of shares of the Company's common stock underlying each outstanding stock option immediately prior to the effective time of the Merger by (ii) 0.14, at a price per share of National common stock equal to (i) the exercise price per share of each stock option otherwise purchasable pursuant to the stock option divided by (ii) 0.14. Each warrant to purchase shares of the Company's common stock outstanding on the Effective Date will be exercisable to purchase the number of shares of National common stock determined by multiplying (i) the number of shares of the Company's common stock underlying each outstanding warrant by (ii) 0.14, at a price per share of National common stock equal to (i) the aggregate exercise price of such outstanding warrant to purchase the Company's common stock divided by (ii) the number of shares of National common stock for which such warrant is exercisable, as determined above. 11 Completion of the Merger is subject to various customary conditions, including, among others, (i) requisite approvals of the Company's stockholders, (ii) completion by National of a private placement of equity securities resulting in gross proceeds of at least $3 million, (iii) effectiveness of the registration statement for the National securities to be issued in the Merger, (iv) absence of any suit, proceeding or investigation challenging or seeking to restrain or prohibit the Merger, and (v) FINRA and any other applicable regulatory approvals. No assurance can be given that the Company will consummate a merger with National. The Company and National announced on May 12, 2008, that the approvals by FINRA have been received, the Form S-4 Registration Statement filed by National was declared effective by the SEC on May 9, 2008 and the Companys stockholder meeting to approve the merger has been scheduled for June 13, 2008. Additionally, the $3.0 million private placement by National has been completed, as required by conditions to close the previously announced merger. 3. FAIR VALUE OF FINANCIAL ASSETS AND LIABILITIES Securities owned and securities sold, not yet purchased are presented at fair value. Fair value is defined as the price at which an asset would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (the exit price). Assets and liabilities recorded at fair value in the condensed consolidated statement of financial condition are categorized based upon a three level classification, defined by SFAS No. 157, as follows: Level 1  Fair value measurements are based upon unadjusted, quoted prices in active markets for identical assets or liabilities. The Company carried investments in corporate equity securities and municipal bonds listed in active markets at Level 1 fair value at March 31, 2008 and December 31, 2007. Level 2  Fair value measurements are based upon inputs (other than quoted prices included in Level 1), which are either directly or indirectly observable for the asset or liability through correlation with market data at the measurement date and for the duration of the instruments anticipated life. The Company carried stock warrants for which there are market-based implied volatilities, unregistered common stock and thinly-traded common stock at Level 2 fair value at March 31, 2008 and December 31, 2007. Level 3  Fair value measurements that have no directly observable and reflect managements best estimate of what market participants would use in pricing the asset or liability at the measurement date. The Company did not carry any financial assets or liabilities at Level 3 fair value at March 31, 2008 or December 31, 2007. 12 The following tables present financial assets and liabilities measured at fair value on a recurring basis, based upon the lowest level of significant input to the valuations at March 31, 2008 and December 31, 2007 (in thousands): Fair Values at March 31, 2008 Level 1 Level 2 Level 3 Total Corporate equities $ 106.7 $ 7.7 $ - $ 114.4 Municipal bonds 283.1 - - 283.1 Restricted corporate equities - 97.1 - 97.1 Stock purchase warrants - Corporate equities - sold, not yet purchased (52.8 ) (3.0 ) - (55.8 ) $ 337.0 $ 101.8 $ - $ 438.8 Fair Values at December 31, 2007 Level 1 Level 2 Level 3 Total Corporate equities $ 211.4 $ 4.5 $ - $ 215.9 Municipal bonds 605.0 - - 605.0 Restricted corporate equities - 205.2 - 205.2 Stock purchase warrants - 242.9 - 242.9 Corporate equities - sold, not yet purchased (177.4 ) - - (177.4 ) $ 639.0 $ 452.6 $ - $ 1,091.6 Liabilities measured at fair value on a recurring basis consisted of Securities sold, not yet purchased which are categorized as Level 1, with the exception of two thinly traded securities, which are categorized as Level 2 at March 31, 2008. The fair value of Securities sold, not yet purchased as of March 31, 2008 and December 31, 2007 was approximately $55.8 thousand and $177.4 thousand, respectively. 13 4. PROPERTY AND EQUIPMENT At March 31, 2008 and December 31, 2007, property and equipment, net consisted of the following: March 31, December 31, Furniture and fixtures $ 90.8 $ 90.8 Equipment 826.9 791.4 Capital leases - computer equipment 1,266.5 1,193.7 Leasehold improvements 174.8 174.8 Software 275.4 257.8 2,634.4 2,508.5 Less: accumulated depreciation (1,825.7 ) (1,707.7 ) Property and equipment, net $ 808.7 $ 800.8 The Company acquired $72.8 thousand and $47.2 thousand of computer equipment under capital leases in the three months ended March 31, 2008 and 2007, respectively. The Company recorded depreciation expense of $117.9 thousand and $111.4 thousand in the three months ended March 31, 2008 and 2007, respectively. 5. CUSTOMER RELATIONSHIPS At March 31, 2008, customer relationships totaled $3.1 million, net of accumulated amortization of $1.8 million. At December 31, 2007 customer relationships totaled $3.3 million, net of accumulated amortization $1.6 million. Acquired customer relationships are amortized using the straight-line method over their estimated useful lives, which coincide with their expected revenue-generating lives, ranging from five to ten years. The Company recorded amortization expense of $207.0 thousand in the three months ended March 31, 2007 and 2006. 14 6. EARNINGS (LOSS) PER SHARE The Company calculates earnings (loss) per share in accordance with SFAS No. 128, Earnings per Share. In accordance with SFAS No. 128, basic earnings (loss) per share is computed using the weighted average number of shares of common stock outstanding and diluted earnings per share is computed using the weighted average number of shares of common stock and the dilutive effect of options and warrants outstanding, using the "treasury stock" method, as follows: Three Months Ended March 31, Weighted average shares outstanding - basic 55,007.5 54,729.9 Effect of dilutive stock options and warrants - 1,545.2 Weighted average shares outstanding - diluted 55,007.5 56,275.1 As of March 31, 2008, the Company had 19.7 million stock options and warrants outstanding, all of which have been excluded from the computation of diluted earnings per share because they were anti-dilutive. As of March 31, 2007, the Company had 18.5 million stock options and warrants outstanding, 8.8 million of which have been excluded from the computation of diluted earnings per share because they were anti-dilutive. 7. COMMITMENTS AND CONTINGENCIES Clearing Agreements As consideration for certain incentives received at the inception of one of the Companys clearing agreements, the Company would be required to pay a termination fee in the event vFinance Investments terminates the clearing agreement. This fee is reduced annually on a pro rata basis over the five year term of the clearing agreement. As of March 31, 2008, the contingent obligation of the Company associated with this clearing agreement was $340.0 thousand. Litigation The business of vFinance Investments and EquityStation involve substantial risks of liability, including exposure to liability under federal and state securities laws in connection with the underwriting or distribution of securities and claims by dissatisfied customers for fraud, unauthorized trading, churning, mismanagement and breach of fiduciary duty. In recent years, there has been an increasing incidence of litigation involving the securities industry, including class actions that generally seek rescission and substantial damages. In the ordinary course of business, the Company and/or its subsidiaries may be parties to legal proceedings and regulatory inquiries, the outcome of which, either singularly or in the aggregate, is not expected to be material. There can be no assurance however that any sanctions will not have a material adverse effect on the financial condition or results of operations of the Company and/or its subsidiaries. 15 The following is a brief summary of certain matters pending against or involving the Company and its subsidiaries. In November 2007, Nupetco Associates, LLC filed a customer arbitration action (FINRA Case No. 07-03152) with FINRA naming vFinance Investments as a co-respondent. Nupetco Associates, LLC alleges violations of various state and federal securities laws. Nupetco Associates, LLC seeks compensatory damages of approximately $500.0 thousand against vFinance Investments in addition to costs, attorneys fees and punitive damages. vFinance Investments has filed an answer and affirmative defenses and has requested discovery from the arbitration claimant. vFinance Investments intends to vigorously defend the arbitration. On January 3, 2008, the SEC issued and Order Instituting Administrative Proceedings against vFinance Investments, Richard Campanella and a registered representative of vFinance Investments, alleging that they violated federal securities laws by failing to preserve and produce customer correspondence of the registered representative. The registered representative terminated his employment with the Company on August 4, 2006, and has not been associated with the Company since that date. The Company and Mr. Campanella will likely assert as a defense that Mr. Campanella complied to the best of his ability in a timely manner with the SECs requests for documents; however, the Company and Mr. Campanella have not filed an answer responding to the specific allegations in the Order. The Company and Mr. Campanella intend to vigorously defend against the allegations. On January 24, 2008, the Company received a complaint in a civil case (Case No. 50-2008-CA-001703-XXXX-MB, 15th Judicial Circuit Court, Palm Beach County, Florida) from Harry Konig, a former employee. Mr. Konig claims that the Company breached the employment agreement entered into with Mr. Konig on November 2, 2004, specifically with regard to the payment of his incentive compensation and the issuance of options. Mr. Konig contends that he is owed $280,000 as incentive compensation and options to purchase 350,000 shares of the Companys common stock. In addition, Mr. Konig is seeking costs and attorneys fees incurred for this action. The Company is evaluating the merits of the claims and intends to defend vigorously against Mr. Konigs claims. On March 4, 2008 the Company received a customer arbitration action (FINRA Case No.08-00472) from Claimants, Donald and Patricia Halfmann. Under FINRA's Code of Arbitration Procedure, vFinance is not required to file a responsive pleading until April 18, 2008. The Halfmanns Statement of Claim alleges that Jeff Lafferty, a former broker working for vFinance Investments, opened accounts for the Halfmanns and misappropriated approximately $110,000 of the Halfmanns' funds via check alteration and forgery while he was employed by vFinance as the Halfmanns financial advisor. The Halfmanns also contend vFinance is liable for an additional $150,000 for investments made by the Halfmanns directly with Jeff Lafferty after their account transferred out of vFinance and after Lafferty's resignation from vFinance, with a form U-5 filed with NASD by vFinance on August 27, 2004.
